INVESTMENT MANAGERS SERIES TRUST 235 W. Galena Street Milwaukee, Wisconsin53212 July 17, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Registrant”) File No. 333-122901 on behalf of Stone Toro Market Neutral Fund The Registrant is filing Post-Effective Amendment No.533 to its Registration Statement under Rule 485(a)(2) to create a new series the Stone Toro Market Neutral Fund. Please direct your comments to the undersigned at (626) 914-1360.Thank you. Sincerely, /s/Joy Ausili Joy Ausili Investment Managers Series Trust Secretary
